United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-3658
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * District of Minnesota.
                                          *
Russell Edward Eggleston,                 *      [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                           Submitted: January 4, 2002
                               Filed: January 16, 2002
                                    ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Russell Eggleston appeals the district court’s1 denial of his Federal Rule of
Civil Procedure 60(b) motion for relief from the judgment in his criminal case. He
had previously sought relief under 28 U.S.C. § 2255. Having carefully reviewed the
record, we agree with the district court that Rule 60(b) applies only to civil cases, that
Eggleston is again seeking section 2255 relief, and that he did not receive the
requisite authorization from this court before filing a second or successive application


      1
       The HONORABLE DAVID S. DOTY, United States District Judge for the
District of Minnesota.
for a writ of habeas corpus. See 28 U.S.C. § 2244(b)(3)(A); Vancleave v. Norris, 150
F.3d 926, 928-29 (8th Cir. 1998). Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-